Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 1 of 15 PageID #: 4137



                      IN THE UNITED STATES DISTRICT COURT
                                                                             filed
                       FOR THE EASTERN DISTRICT OF TEXAS                       JUN 2 2 2020
                                SHERMAN DIVISION
                                                                         CLERK, U.S. DISTRICT COURT
   JASON LEE VAN DYKE                               §                    EASTE N DISTRICT OF TEXAS
         Plaintiff                                  §
                                                    §
   V.                                               §      Case No. 4:18cv247
                                                    §
   THOMAS CHRISTOPHER RETZLAFF                      §
   a/k/a Dean Anderson d/b/a BV Files, Via          §
   View Files L.L.C., and ViaView Files             §
       Defendant                                    §

                            MOTION TO QUASH SUBPOENA


   TO THE HONORABLE UNITED STATES JUDGE:

         Movant James McGibney respectfully asks this Court to enter an order quashing

   a subpoena issued for him in this case (Dkt. 182.) Movant states as follows in support

   of this motion.

                                    I. BACKGROUND

  1. Plaintiff is Jason Lee Van Dyke. Defendant is Thomas Christopher Retzlaff.

  2. Movant is not a party to this case and has never been a party to this case.

  3. Although he is not a party to this case, Movant has a lengthy history of litigation

        against Thomas Retzlaff ( Mi . Retzlaff ) who is the Defendant in this case

        (previous case numbers include - Case No.: 5:14-CV-1059-BLF, Case No.:

        114CH005460, Santa Clara, California and Case No.: 67-270669-14.) Mr.

        Retzlaff has stalked Movant and his family beginning in 2013 and it continues to

        this day. Mr. Retzlaff was previously the subject of a protective order issued for

                                               1
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 2 of 15 PageID #: 4138




       the benefit of Movant and his family, as well as Thomas Retzlaff s daughter,

       Brittany Retzlaff and Movant s attorney at the time, Jay Leiderman. A copy of

       the previous protective order is attached as Exhibit 1. Movant and his family are

       currently working to obtain a protective order against Mr. Retzlaff in Texas.

  4. The Plaintiff in this case, Jason Van Dyke ( Mr. Van Dyke ) is one of Movant’s

       far more recent acquaintances. The general nature of the relationship between

       Movant and Mi*. Van Dyke has been one of no more than providing occasional

       updates with respect to ongoing legal proceedings that pertain to Retzlaff. The

       Movant has never met Mr. Van Dyke in person. The allegations that Retzlaff and

       his counsel, Jeffrey Dorrell, made within Dkt. 138, now stricken, about the

       alleged relationship between Movant and Mr. Van Dyke are outrageous,

       defamatory and without merit. For example, The witness is an associate of Van

      Dyke who provides him with information and encouragement with regards to the

      plot to murder Retzlaff, Jeffrey L. Dorrell, Deb Armintor and other by Van Dyke

       and member of his Proud Boys gang. This comment alone should prove the

       constant ha ass ent hat Mova t has dealt with at the han s of Thomas Retzlaff.

      It is fo good reason that M . Retzlaff is listed as a “vexatious litigant on the

      Texas Supreme Court’s website. Exhibit 2.




                                       II. FACTS

   5. On June 18, 2020, Movant learned through the “comments section of a website

       located at www.viaviewfiles.net (commonly known as “BV Files or “Bullyville

                                             2
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 3 of 15 PageID #: 4139




        Files ) that Defendant allegedly issued a subpoena for his deposition duces

        tecum on June 23,2020 at 4:00 p.m. Movant was not, nor has not, been

        personally served with a subpoena.

   6. The subpoena requires Movant to roduce over six years of documents dating

       back to January 1, 2014 (Dkt 182, Exhibit A). However, the publicly available

       docu ents in this case show that this lawsuit solely concerns allegations made by

       Mr. Van Dyke against Mr. Retzlaff concerning conduct which occurred between

       approximately March of 2018 and January of 2020.

   7. Movant has been requested to produce documents which do not appear to bear

        any relevance to this case at all nd hic do not ap ear calculated to lead to the

        discovery of any evidence that is potentially relevant to any party s claims or

        defenses. These include:

        A. Communications between Mr. McGibney and Private Investigator Philip

           Klein (Mr. Klein is another stalking victi of Mr. Retzlaff) (Dkt 182, Exhibit

           A)
        B. Communications between Mr. McGibney and certain family members of

           Mi'. Retzlaff (Dkt 182, Exhibit A), including Brittany Retzlaff, ho has an

           active protective order against Mr. Retzlaff. Exhibit 3.

        C. Communications between Mr. McGibney and certain law enforcement

           authorities and personnel, including the FBI. (Dkt 182, Exhibit A)

        D. Supposed surveillance conducted on Defendant by Mr. McGibney (Dkt 182,

           Exhibit A)
                                             3
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 4 of 15 PageID #: 4140



                                    III. ARGUMENT

                    A. The Time Period to Comply Is Unreasonable

  8. Movant was made aware of this subpoena five days prior to the deposition date.

  9. The period set forth by Mr. Retzlaff to comply with this subpoena, especially

       when considering the extent of the production equested, is unreasonable.

   10. FRCP 45(d)(3) permits a court to quash a subpoena that does not permit a witness

       a reasonable amount of time to comply. Assuming that Movant is still in

       possession of the documentation requested of him by Mr. Retzlaff, he will have

       only five days to go through, compile, and potentially redact nearly seven years

       of records. This is unreasonable on its face where, if Movant had been a party to

       this case served with a request for production, he would h ve thirty days to

       compile and produce documents.

                B. The Subpoena Subjects Movant to an Undue Burden

  11. In addition to having such a short period of time to compile all of the information

       necessary to com ly with the subpoena. Movant will be required to expend a

       considerable sum of money to hire an attorney to represent Movant for this

       deposition. The average median hourly rate for an Attorney to represent Movant

       within this deposition (in Austin, TX) is $350.00. Movant has been quoted the

       following:

               $350.00 x 6 hours of deposition time = $2,100.00

               $350.00 x 2 hours for breaks or sidebars during the deposition = $700.00

               $350.00 x 8 hours preparing for the deposition including document

                                             4
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 5 of 15 PageID #: 4141




                 review = $2,800.00

                Estimated attorney s fees for non-party deposition = $5,600.00

        Movant is married with three child en all under the age of 10 and cannot afford to

        retain counsel at this time.

   12. Jeffrey Dorrell ( Mr. Dorre ) is the attorney for Mr. Retzlaff in this case.

       However, Mr. Dorrell is also presently the counsel for fugitive Neal Rauhauser, a

       known associate of Mr. Retzlaff, in case numbe 067-270669-14, McGibney v

       Retzlaff, in the 67th District Court of Tarrant County, Texas. There is a great risk

       to Movant that Mr. Dorrell will use this deposition as an opportunity to gain

       additional discovery in the Tarrant County case through a forum in which Movant

       is not represented by an attorney and cannot presently afford an attorney.

   13. Legal representation for a deposition in this case would be beyond the scope of

       representation that Movant obtained from his attorney within the Tarrant County

       case.


  14. Even if Movant was able to afford a attorney, Movant believes that it would be

       nearly impossible for that attorney to adequately prepare him for a deposition in

       this case during the course of five days. The reason for this is because of the toxic

       history between Movant and Mr. Retzlaff, which unfortunately is even lengthier

       than the history between Mr. Retzlaff and Mi*. Van Dyke.

  15. There is no way for Movant s rights to be adequately protected from Mr. Retzlaff

       and Mr. Dorrell in this proceeding unless Movant is fully represented and

       properly prepared by an attorney. This would impose an undue burden on Movant

                                              5
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 6 of 15 PageID #: 4142




        in light of the discovery needs of this case.

   16. FRCP 43(d) allows a court to quash a subpoena when it would impose an undue

        burden on a non-party witness. This subpoena would be extremely burdensome to

        Movant and it is not intended to lead to the discovery of any evidence relevant to

        this case which could not be obtained from one or both of the parties.




                 C. The Material Requested Is Not Relevant To This Case

   17. Mr. Van Dyke rovided Movant a copy of his pleadings in this case. Except to

        the extent that it appears he is potentially another victim of stalking and

        harassment by Mr. Retzlaff, Movant has no independent knowledge that would

        lead to relevant evidence or information designed to lead to the discovery of

        relevant evidence for either of the parties to this case.

   18. It appears to Movant as though Mr. Retzlaff is seeking information concerning

        how Movant is aware that Mr. Retzlaff is the author of the BY Files or

         Bullyville Files” blog. The sworn affidavit of law enforcement/Military Police

        officer Collin Retzlaff (Dkt. 22, Attachment 9) was the proof that was the genesis

        of the restraining order that movant, and his family, were granted in Santa Clara,

        California. Movants opinion as to whether or not Mr. Retzlaff uns the

       viaviewfiles.net blog is irrelevant to this case. Movant is not an expert witness in

       this case nor has movant offered any expert testimony in this case.

   19. Movant is a layperson and does not fully understand all the issues in this lawsuit.

       However, as a layperson, it is unclear to Movant what kind of information is

                                                6
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 7 of 15 PageID #: 4143




         being sought by Mr. Retzlaff in this case that is necessary for the resolution of

         this lawsuit a d which cannot be obtained elsewhere. FRCP 26(a) states Parties

         may obtain discovery regarding any nonprivileged matter that is relevant to any

        party *s claim or defense and proportional to the needs of the case, considering

         the importance of the issues at stake in the action, the amount in cont oversy, the

        parties' relative access to relevant information the parties resources, the

         importance of the discovery in resolving the issues, and whether the burden or

        expense of the proposed discovery outweighs its likely benefit. Information within

        this scope of discovery need not be admissible in evidence to be discoverable.

        FRCP 26(b)(1). l

  20. The burden that Mr. Retzlaff seeks to impose on Movant is great. However, it is

        completely unclear to Movant why any of the information (especially that

        referenced in paragraph 7 above) has anything to do with this lawsuit or why any

        of the info mation Mr. Retzlaff seeks to obt in from Movant cannot be obtained

        just as easily from the parties to this case.




                   D. This Subpoena Was Issued for An Improper Reason

  21. As this Court is likel aware, between March 20,2020 an April 29, 2020, Mr.

        Retzlaff filed three lawsuits in three se arate courts against Mr. Van Dyke

        seeking a personal protection order against him. He filed in the 431st District



   1 Motions to Quash a Federal Rule 45 Subpoena - Important Considerations. Laszlo Law (Blog).
   https://wwwJaszlolaw.com/when-can-you-file-a-motion-to-quash-a-federal-rale-45-subpoena/ (acc d 6/1/20)

                                                       7
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 8 of 15 PageID #: 4144




       Court of Denton County, the 271st District Court of Wise County, and the

       Superior Court of Maricopa County, Arizona.

  22. Based upon info mation provided to Movant by Mi'. Van Dyke, the protective

       order cases in the 271st District Court and the Su erior Court of Maricopa

       County, Arizona have been resolved in favor of Mi*. Van Dyke. A copy of the

       orders rovided to Movant by Mr. Van Dyke are attached as Exhibit 4.

  23. The case in the 431st District Court of Denton County is set for trial on June 29,

       2020. Acco ding to Mr. Van Dyke, the discovery eriod in that case ended on

       May 30,2020. However, Mr. Retzlaff has already sought leave of court to take

       Movant s deposition outside the discovery period in that case. A copy of this

       motion, which was ovided to Movant by Mr. Van Dyke, is attached hereto as

       Exhibit 5. Movant was never served with a subpoena in that case.

  24. Based upon the documents requested of him in the subpoena for this case,

       Movant believes that Mr. Retzlaff is improperly attempting to use the discovery

       period in this case as a means through which to obtain discovery for his

       protective order case against Mr. Van Dyke.

  25. It also appears to Movant that Mr. Retzlaff and Mr. Do rell are attempting to use

       the protective order cases against Mr. Van Dyke as a means through which to

       gain an inappro riate, unethical, or illegal advantage in this case. According to

       the email attached as Exhibit 6, Mr. Dorrell tendered to Mr. Van Dyke an offer

       for dismissal of the protective order cases in exchange for $500,000.00 and the

       dismissal of this lawsuit with prejudice. To a layperson, this appears to be

                                              8
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 9 of 15 PageID #: 4145



       extortion. At the veiy least, it appears to be a violation of Rules 4.04(a) and

       4.04(b)(1) of the Texas Disciplinary Rules of Professional Conduct for lawyers.

  26. Movant would also like to note that he learned from the BY Files or Bullyville

       Files” blog that Mr. Retzlaff took Mr. Van Dyke s deposition for six hours on

       May 28, 2020, in the protective order case from the 431st District Court. Movant

       has also learned that portions of Mr. Van Dyke’s deposition have already been

       uploaded to Mr. Retzlaff s alleged YouTube Channel entitled, A Vexatious

       Litigant (https://www.voutube.eom/channel/UCez4uakafoE4S 5G KSS.IA).

       With respect to the blog, this Court has undoubtedly been made aware of the type

       of content on this blog while presiding over this case. The following is the current

       headline of that blog:




               2?
               atm'dax
                                J wes Mt G/b ej / llyville. o / Fo der
                                cb* White S premacist S/ porter
               .Uiyz 5

                                GUILTY of tolen Valor FK4UD !
                                Posieo by BV Files in U categorized « Leave a comment




  27. Movant is a former United States Marine, who served tours of duty with Third

       Surveillance Reconnaissance Intelligence group and Marine Security Guard

      Battalion. Movant will refrain from responding to the defamatoiy title of that blog

                                               9
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 10 of 15 PageID #: 4146



        post. However, it should be noted that material from Mr. Van Dyke s deposition

        on May 28, 2020 has already appeared in certain sections of this blog. The

        following are recent comments that Movant has personally observed on the blog

        (source: viaviewfiles.net)


                  So e Random Perso w mbV 9, sdm isio? f-i

                  Did I hear co ectly that an accused pedo hile and revencie ornographer just found
                  out that there is a subpoena for him to appear at a videot ped deposition In Tex s?

                  wow

                  like, totally
                  - - 0       Reply


                            Grillin' Time W M'*y 29, 2020i2;-rs pm

                             Qi Reply to Some Random Person
                            W it McGibne ill be depose in Texas? This will be fun to see.
                           Grill him like a chizzburger!
                             ' 0         Re ly



              A Vexatious litiga t .¦¦iv . s. .0; 3.20

              I just received a 5,3GB vi eo file of the most totally awesom cross e amination ever
              In the history of the wo ld.

              Is a yone else Interested In watc ing SI OURS of a Nazi / pe o guy getting grille
              like a cheeseburger ???
                 0      Reply

                      Netllix Producer (• •'y is. jojo-ujam
                        Qr Pct.'ty t A Uttgant
                      ft hours?
                      r m it into Netflix serie !
                      .1 half hour episode per eek (o 1 2 weeks.




                Tick Tock, Piss Boy! © > io n,v. am

                Check out Document # 170 In the Van Dyke f eral lawsuit I Very exciting!
                Hahahahahaha a
                  - o       Reply




   28. Movant believes that Mr. Retzlaff is using the discovery process in this case as a

        conduit through which to further harass Movants family, his co-workers and

        himself, and to obtain new content for his alleged blog. FRCP 45(d)(1) says: A

                                                                   10
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 11 of 15 PageID #: 4147




        party or attorney responsible for issuing and serving a subpoena must take

        reasonable steps to avoid imposing undue burden o expense on a person subject

        to the subpoena. The court for the district where compliance is required must

        enforce this duty and impose an appropriate sanction which may include lost

        earnings and reasonable attorney s fees on a party or attorney who fails to

        comply. Unfortunately, Mr. Retzlaff has an extensive history of using

        depositions to further his harassment of his victims. For example, your Honor,

        within Case: 5:08-cv-00170-OLG, Exhibit 7, Mr. Retzlaff stated the following,

         my filing lawsuits and dragging their asses into court and into depositions is a

        kind of therap for me. It lets me work off my extreme hate that I have for these

        people in a manne that is both p oductive and beneficial to me.

   29. Movant should not be required to undergo, at his own expense, the burden of

        locating and producing nearly seven years worth of documents and then

        retaining counsel to prepare for and attend deposition in this case when it is

        readily apparent that the deposition is intended solely to harass him, obtain

        potential evidence in a case for which discoveiy is already closed, and obtain

        material for Mr. Retzlaff to use on his alleged blog.




                                    IV. CONCLUSION

   30. Mr. Retzlaff is a serial stalker with many victims nationwide. Movant is one of

       those victims. A deposition of Movant in this case is particularly inappropriate

       because Mr. Retzlaff s attorney, Mr. Dorrell, is representing a known associate of

                                              11
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 12 of 15 PageID #: 4148




        Mr. Retzlaff in a different case in which Movant is a party and represented by

        counsel. Permitting this deposition to go forward would either require Movant to

        expend additional attorney fees in that case or be examined by an adversary

        attorney without the benefit of legal counsel. Accordingly, the burden imposed by

        this subpoena on Movant - both in terms of the time limits imposed and the

        actions nd expenditures required of him - could not possibly be higher.

   31. The materials requested of Movant demonstrate that the true purpose of this

        deposition is to allow Mr. Retzlaff to gain discovery that is not presently

        available to him in another case involving Mr. Van Dyke and to pe mit Mr.

        Retzlaff to obtain additional material to publish on his alleged blog. Mr. Retzlaff

        should not be permitted to utilize a deposition in this case for such purposes and

        the subpoena should be quashed.

   32. Movant has standing to challenge the above-referenced subpoena because the

        subpoena affects his personal rights and privileges with respect to the materials

        subpoenaed.

   33. The subpoena request records pertaining to information that is not relevant to this

        matter. The sub oena is imper issible under Federal Rules of Civil Procedure

        26(b)(1) which allows for discove only of those matters which are relevant to

        the subject matter of the action.

   34. This subpoena request is irrelevant, not reasonably calculated to lead to the

        discover of admissible evidence, designed solely for urposes of harassment and

        constitutes an unnecessary invasion of privacy.

                                              12
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 13 of 15 PageID #: 4149




   35. Defendant is merely attempting to conduct an im ermissible fishing expedition

        and to continue his relentless ha assment of Movant. This is yet another example

        of Mr. Retzlaff attempting to get a “free shot” against Movant through improper

       discovery. Case: 5:14-cv-01059-BLF, Exhibi 8.

   36. Lastly, your Honor, Movant would like to respectfully draw your attention to

       E hibit 9. On June 18, 2020, Mr. Retzlaff filed “Petitioner s Request for Issuance

       of a Bench Warrant for the Arrest of Fugitive Witness James Alexander

       McGibney” within Case No. 20-2579-431. In yet another example of Retzlaff s

       continuous campaign of stalking and harassment, on page 6, he included Movants

       unredacted SSN and Texas DL #. Movant has redacted each before filing this

       quash motion. Retzlaff also continues to stalk and harass Movants co-workers,

       which can be found on page 6 & 10 within Exhibit 9. Movant took the liberty of

       redacting his co-workers alleged home address that Retzlaff included within his

       filing. A subpoena for Movant was never issued in that case and Movant was

       never served with a subpoena in that case.




                                             13
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 14 of 15 PageID #: 4150



                                           V. PRAYER



        WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court

    enters an order quashing the subpoena (Dkt 182) and protect him from discovery in

    this case.

                                                        Respectfully submitted,* .

                                                             fti uo (f OV
                                                        /s/ j mes McGibnev J
                                                        James McGibney
                                                        4305 Ridgebend Dr
                                                        Round Rock, TX 78665
                                                        Phone: 408-601-0685
                                                        Email: iames@bullvville.com
                                                        Movant, Pro Se


                               CERTIFICATE OF CONFERENCE



    I certify that, on June 18, 2020 I conferred with Jason Lee Van Dyke, Plaintiff, in this case.
    He stated to me that he is in full agreement with the relief I have requested in this motion.

   I also conferred with Jeffrey Dorrell, attorney for Thomas Retzlaff, concerning this motion
   on June 18, 2020. Mr. Dorrell stated to me that he is respectfully opposed to the relief
   requested in this motion.

   Accordingly, it is presented to the Court for determination.

                                                        /s/ James McGibnev
                                                        JAMES MCGIBNEY .




                                                  14
Case 4:18-cv-00247-ALM Document 183 Filed 06/22/20 Page 15 of 15 PageID #: 4151



                                  CERTIFICATE OF SERVICE



    I certify that a true and correct copy of this motion was sent to both Jason Lee Van Dyke and
    Jeffrey Lee Dorreil through FedEx for delivery by Monday, 6-22-2020.

                                                      /s/ James McGibnev




                                                 15
